Sheldon, J.
It is not denied that the defendant had a right to make the charge of- fifteen cents for the transportation of the plaintiff’s pack, or that it had the right to detain the pack when *591the plaintiff’s agent refused to pay this amount. The defendant had a lien on the pack both for the charge of transportation and for storage after a reasonable time. Miller v. Mansfield, 112 Mass. 260. It was not disputed that under the defendant’s rule in this case twenty-four hours constituted such reasonable time. Accordingly a verdict could not have been ordered for the plaintiff.
Nor has the plaintiff any right to complain of the instructions given to the jury. His only contention was that the defendant had converted his goods at Coldbrook, by refusing to deliver them to his agent on demand. But, as we have seen already, the defendant had a right to refuse to deliver them on their arrival at Coldbrook without payment of its charges, and taking the whole of the judge’s charge together, the jury could not have returned a verdict for the defendant if they had found that the plaintiff’s agent did, as he testified, within twenty-four hours of that time offer at Coldbrook to pay the charge for transporting the goods. It is not necessary to determine whether the judge was right in ruling that an offer by the defendant to deliver the goods on the arrival of the next train from Barre would be sufficient, though we do not mean to intimate any doubt as to the correctness of this ruling.

Exceptions overruled.